—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered July 12, 1996, convicting him of attempted murder in the second degree, assault in the first, degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In light of the overwhelming proof of the defendant’s guilt, there is no merit to his contention that reversal of his conviction is required by the admission of evidence of an uncharged crime unrelated to the instant charges (see, People v Till, 87 NY2d 835; People v Montanez, 41 NY2d 53).
The defendant’s contention that the trial court failed to comply with the jury’s request for clarification of the intent element of the crime of attempted murder in the second degree is also without merit. The court responded to the jury’s request in a meaningful way by rereading the definition of attempted murder and providing a supplemental instruction regarding intent (see, CPL 310.30; People v Steinberg, 79 NY2d 673, 684-685; People v Malloy, 55 NY2d 296, cert denied 459 US 847). Sullivan, J. P., Friedmann, Feuerstein and Smith, JJ., concur.